                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KRISTEN LYNN PENISKA,                    )
                                         )
                    Plaintiff,           )                  8:19CV277
                                         )
             v.                          )
                                         )             MEMORANDUM
CJ FOODS INC.,                           )              AND ORDER
                                         )
                    Defendant.           )
                                         )

       On August 19, 2019, the court gave the Plaintiff, who is proceeding pro se and
in forma pauperis, an opportunity to file a second amended complaint to allege facts
supporting her equal-pay, discrimination, and retaliation claims based on her age and
sex and to establish that her Complaint in this court was filed within 90 days of her
receipt of a right-to-sue notice issued by the Nebraska Equal Opportunity Commission
or the Equal Employment Opportunity Commission. (Filing 9.) Pursuant to the court’s
discussion in its previous Memorandum and Order (Filing 9) regarding each of
Plaintiff’s claims and applying that discussion to Plaintiff’s Second Amended
Complaint (Filing 10), the court makes the following conclusions regarding whether
Plaintiff’s claims may proceed to service of process or whether they must be
dismissed under 28 U.S.C. § 1915(e)(2)(B) (court must dismiss complaint or any
portion of it that states frivolous or malicious claim, fails to state claim upon which
relief may be granted, or seeks monetary relief from defendant who is immune from
such relief).

                           Claims Under Equal-Pay Acts

      Plaintiff has adequately alleged claims under the federal Equal Pay Act, 29
U.S.C. § 206(d), and the Nebraska Equal Pay Act, Neb. Rev. Stat. § 48-1221, and
such claims shall proceed to service of process.
                   Age-Discrimination and Retaliation Claims

       Plaintiff’s claims based on age discrimination and retaliation must be dismissed
for failure to exhaust such claims in her administrative complaint with the Nebraska
Equal Opportunity Commission (“NEOC”). (Filing 10.) With her Second Amended
Complaint filed in this court, Plaintiff has attached her NEOC complaint, which shows
that Plaintiff’s Complaint in this court was timely filed, but was limited to race and
sex discrimination and retaliation. Specifically, the “age” box on the NEOC form was
not checked, nor did Plaintiff include age-discrimination or retaliation allegations in
the body of the complaint. Thus, Plaintiff’s age-related claims may not be brought in
this court, and these claims must be dismissed. Brooks v. Midwest Heart Grp., 655
F.3d 796 (8th Cir. 2011) (age discrimination and retaliation claims were unexhausted
when EEOC claim mentioned only discrimination on basis of race and sex and boxes
for age and retaliation discrimination were unchecked; “Since [the plaintiff’s] charge
does not allege any age discrimination or retaliation and these two types of
discrimination are unrelated to race and sex discrimination, they remain unexhausted
and were properly dismissed); Williams v. Little Rock Municipal Water Works, 21
F.3d 218, 222 (8th Cir. 1994) (dismissing claims for failure to exhaust where
plaintiff’s EEOC charge left “race” box empty and failed to “allege any facts in the
narrative section of her charge which raise the issue of race discrimination”); see also
Brown v. Saul, No. 4:18-CV-00617, 2019 WL 4861902, at *2 (W.D. Mo. Oct. 2,
2019) (pro se plaintiff failed to state Title VII claim upon which relief could be
granted when plaintiff failed to exhaust administrative remedies by not alleging in
agency complaint discrimination on basis of race, color, or sex); Newkirk v. GKN
Armstrong Wheels, Inc., 168 F. Supp. 3d 1174, 1188-89 (N.D. Iowa 2016) (plaintiff
could not pursue racial discrimination claim in federal court when EEOC complaint
was based on age discrimination and retaliation because plaintiff provided no notice
to EEOC and employer that discrimination based on race was issue for investigation
and conciliation efforts); Favaloro v. BJC Healthcare, No. 4:14-CV-284, 2015 WL
6531867, at *3 (E.D. Mo. Oct. 28, 2015) (dismissing disability discrimination claim


                                           2
for failure to exhaust where plaintiff did not check box for “disability” and did not
allege any disability discrimination in the “particulars” section of the charge).

               Title VII Sex-Discrimination & Retaliation Claims

       Plaintiff’s Second Amended Complaint states a claim for discrimination and
retaliation based on sex under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
2000e to 2000e-17, and the Nebraska Fair Employment Practice Act, Neb. Rev. Stat.
§§ 48-1101 to -1126, and such claims shall proceed to service of process.

            Other Claims Raised by Second Amended Complaint:
          Race Discrimination & Retaliation, Constructive Discharge

      Despite the fact that the court instructed Plaintiff to file a Second Amended
Complaint only as to discrimination and retaliation based on age and sex, Plaintiff has
included additional factual allegations in her Second Amended Complaint and in the
attached NEOC complaint, which, when combined, sufficiently allege claims for race1
discrimination and retaliation and constructive discharge.2 In the interests of justice,
the court shall allow such claims to proceed to service of process.

      IT IS ORDERED:



      1
       Plaintiff alleges she performed the same job as all other warehouse workers—
who were “Caucasion Males & she is Native American Indian woman”—yet Plaintiff
had seniority, received less pay, and was required to do twice the work. (Filing 10 at
CM/ECF pp. 9-10, 16.)
      2
        “A claim of constructive discharge . . . has two basic elements.” Green v.
Brennan, 136 S. Ct. 1769, 1777 (2016). First, a “plaintiff must prove first that [s]he
was discriminated against by h[er] employer to the point where a reasonable person
in h[er] position would have felt compelled to resign.” Id. Second, she must actually
resign. Id.
                                           3
       1.    The following claims shall proceed to service of process: (a) Plaintiff’s
equal-pay claim under the federal Equal Pay Act, 29 U.S.C. § 206(d) and the
Nebraska Equal Pay Act, Neb. Rev. Stat. § 48-1221; (b) Plaintiff’s claim for
discrimination and retaliation based on sex under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e to 2000e-17 and the Nebraska Fair Employment Practice
Act, Neb. Rev. Stat. §§ 48-1101 to -1126; (c) Plaintiff’s claim for discrimination and
retaliation based on race under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e to 2000e-17 and the Nebraska Fair Employment Practice Act, Neb. Rev.
Stat. §§ 48-1101 to -1126; (d) and Plaintiff’s claim for constructive discharge;

       2.    Plaintiff’s discrimination and retaliation claims based on age under
theAge Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634, and the
Nebraska Age Discrimination in Employment Act, Neb. Rev. Stat. §§ 48-1001 to 48-
1010, are dismissed for failure to exhaust such claims in her administrative complaint
with the Nebraska Equal Opportunity Commission;

       3.     For service of process on Defendant C.J. Foods, Inc., the Clerk of Court
is directed to complete three (3) summons forms and three (3) USM-285 forms for
such Defendant using these addresses:

      # C.J. Foods, Inc., 71045 Hwy. 50, Pawnee City, NE 68420

      # Lynette Strathman, Registered Agent for C.J. Foods, Inc., 121 Main Street,
Bern, KS 66408

      # C.J. Foods, Inc., Bern Corporate Office, 322 Main Street, Bern, KS 66408

The Clerk of Court shall forward the summons forms and USM-285 forms together
with three (3) copies of the Complaints (Filing Nos. 1, 8, 10) and three (3) copies of



                                          4
this Memorandum and Order to the Marshals Service.3 The Marshals Service shall
serve Defendant C.J. Foods, Inc., at the above-listed addresses by using any of the
following methods: personal, residence, certified mail, or designated delivery service.
See Federal Rule of Civil Procedure 4(h); Neb. Rev. Stat. § 25-509.01.

      4.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       5.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
order to complete service of process. The Clerk of Court shall set a case-management
deadline accordingly.

       6.     Because this non-prisoner case is proceeding to service of process, and
at the direction of the court, this case is removed from the pro se docket. The Clerk
of Court shall randomly assign new judges to this case and shall request a
reassignment order from the Chief Judge.

       DATED this 7th day of October, 2019.

                                                     BY THE COURT:

                                                     s/ Richard G. Kopf
                                                     Senior United States District Judge


       3
        Pro se litigants proceeding in forma pauperis are entitled to rely on service by the United
States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir. 2013). Pursuant
to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of the court shall issue and
serve all process, and perform all duties in such cases.” See Moore v. Jackson, 123 F.3d 1082,
1085 (8th Cir. 1997) (language in § 1915(d) is compulsory); Fed. R. Civ. P. 4(c)(3) (court must
order that service be made by United States Marshal if plaintiff is authorized to proceed in forma
pauperis under 28 U.S.C. § 1915).

                                                5
